                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

Christopher Clevon Feaster,                    )
#20170675,                                     )       Civil Action No.: 7:18-cv-02807-JMC
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )                    ORDER
                                               )
Kim Lescanic, Assistant District               )
Attorney for Cherokee County,                  )
                                               )
                                               )
                       Defendant.              )
                                               )

       Plaintiff Christopher Clevon Feaster brings this action pursuant to 28 U.S.C. § 1915 and

42 U.S.C. § 1983. (ECF No. 1 at 5, 9.) Plaintiff, proceeding pro se and in forma pauperis, alleges

he is being detained without probable cause in violation of 42 U.S.C. § 1983. (Id. at 4.) Plaintiff

claims he was denied a proper bond hearing before a judge, thus depriving him of his rights under

the Fourth and Fourteenth Amendments to the United States Constitution. (Id.) This matter is

before the court for review of the Magistrate Judge’s Report and Recommendation (ECF No. 8)

recommending that the court dismiss Plaintiff’s Complaint (ECF No. 1) without prejudice and

without issuance and service of process because the Complaint is subject to dismissal under the

Younger doctrine, Defendant Kim Lescanic is entitled to prosecutorial immunity, Plaintiff was

indicted by a grand jury, and, as Plaintiff could not sufficiently amend his Complaint to address

its deficiencies, any amendment would be futile.          (ECF No. 8 at 3-6.)    The Report and

Recommendation, filed sua sponte on October 29, 2018, sets forth the relevant facts, which this

court incorporates herein without a recitation. (Id. at 1-2.)




                                                   1
       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, and the recommendation has no presumptive weight.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final deter-

mination remains with this court. Id. at 271. As such, the court is charged with making de novo

determinations of those portions of the Report and Recommendation to which specific objections

are made. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instruc-

tions. Id.

       In the absence of objections to the Magistrate Judge’s Report and Recommendation, this

court is not required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Furthermore, failure to file specific written objections to the Report

and Recommendation results in a party’s waiver of the right to appeal from the judgment of the

court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140

(1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91

(4th Cir. 1984). The parties were advised of their right to file objections to the Report and

Recommendation. (ECF No. 8 at 7.) Neither party, however, filed an objection to the Report and

Recommendation.




                                                 2
       After a thorough review of the Report and Recommendation and the record in this case,

the court finds that the Report and Recommendation provides an accurate summary of the facts

and law and does not contain error. Therefore, the court ACCEPTS the Magistrate Judge’s Report

and Recommendation (ECF No. 8) and incorporates it herein. Additionally, the court summarily

DISMISSES Plaintiff’s Complaint (ECF No. 1) without prejudice and without issuance and

service of process.

       IT IS SO ORDERED.




                                                  United States District Judge
January 25, 2019
Columbia, South Carolina




                                              3
